Title: From George Washington to Commodore John Hazelwood, 28 October 1777
From: Washington, George
To: Hazelwood, John



Sir
Head Quarters [Whitpain Township, Pa.] 28th October 1777

In consequence of your representation of the Weakness of your Fleet, I have order’d a return of Sailors in the Army to be made to me, & find they amount to more than 100, which will March with a Detachment for the Forts, as soon as the weather will permit. This Reinforcment, I expect, will amply Supply your wants, & enable you to give every assistance to the Forts that can be reasonably expected from you, & as their Strength will be greatly augmented, it is my most earnest desire, that every mode may be adopted, by which your force may be brought to Co-opperate against the designs & approaches of the Enemy. & that a mutual Confidence & perfect understanding may chearfully take place.
the Ammunition which you have & will receive is to be considered sent for the use of the whole, & distributed Accordingly.
As there is a greater possibility that the reduction of the Forts might be effected by surprize than any other means you will see the necessity of giving them every Aid by your Gondolas & Guard Boats as may effectually prevent any mischance of this kind. I am &C.

G.W.

